ACCEPTED
                                                                                      01-15-00042-cr
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                6/22/2015 1:51:02 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK

                         No. 01-15-00042-CR

                  IN THE COURT OF APPEALS                    FILED IN
           FOR THE FIRST SUPREME JUDICIAL DISTRICT    1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
                    OF TEXAS, AT HOUSTON
                                                      6/22/2015 1:51:02 PM
                  ***********************************
                                                             CHRISTOPHER A. PRINE
                                                                   Clerk
                     MICHAEL BRENT BROWN,

                                                Appellant,

                                    V.

                       THE STATE OF TEXAS,

                                                Appellee,

                    ***********************************

           FROM THE DISTRICT COURT OF ORANGE COUNTY
    260 TH AND 163 RD JUDICIAL DISTRICTS, CAUSE NO. B-140,443-R
HONORABLE BUDDIE J. HAHN AND DENNIS POW ELL, JUDGES PRESIDING

                    ***********************************

                APPELLANT'S BRIEF

                    ***********************************
                              Submitted by:

                 CHRISTINE R. BROWN-ZETO
                           Attorney at Law
                         1107 Green Avenue
                        Orange, Texas 77630
                     Telephone: (409) 886-8558
                     Telecopier: (409) 883-6523
                        State Bar # 03102200
                        Attorney for Appellant
                     crbrownzeto@sbcglobal.net

ORAL ARGUMENT REQUESTED
                        No. 01-15-00042-CR

                  IN THE COURT OF APPEALS
           FOR THE FIRST SUPREME JUDICIAL DISTRICT
                    OF TEXAS, AT HOUSTON
                  ***********************************

                    MICHAEL BRENT BROWN,

                                               Appellant,

                                   V.

                      THE STATE OF TEXAS,

                                               Appellee,

                   ***********************************

           FROM THE DISTRICT COURT OF ORANGE COUNTY
    260 TH AND 163 RD JUDICIAL DISTRICTS, CAUSE NO. B-140,443-R
HONORABLE BUDDIE J. HAHN AND DENNIS POW ELL, JUDGES PRESIDING

                   ***********************************

                APPELLANT'S BRIEF

                   ***********************************
                             Submitted by:

                CHRISTINE R. BROWN-ZETO
                          Attorney at Law
                        1107 Green Avenue
                       Orange, Texas 77630
                    Telephone: (409) 886-8558
                    Telecopier: (409) 883-6523
                       State Bar # 03102200
                       Attorney for Appellant
                    crbrownzeto@sbcglobal.net

ORAL ARGUMENT REQUESTED
                         CERTIFICATE OF PARTIES

      In order that members of the Court may determine disqualification or recusal

pursuant to TEXAS RULES OF APPELLATE PROCEDURE 131(a), Appellee

certifies that the following is a complete list of the parties and persons interested in

the outcome:

      (a)    MICHAEL BRENT BROW N, Appellant;

      (b)    Christine R. Brown-Zeto, counsel for Appellant on appeal;

      (c)    W ILLIAM MARCUS W ILKERSON, counsel for Appellant at trial;

      (d)    Krispin W alker, counsel for Appellee at trial; and

      (d)    The State of Texas, Appellee.

      SIGNED this 22 ND day of June, 2015.



                                        /S/ Christine R. Brown-Zeto
                                        CHRISTINE R. BROWN-ZETO
                                        Attorney for Appellant




                                           i
                      TABLE OF CONTENTS

                                                        Page

CERTIFICATE OF PARTIES                                  i

TABLE OF CONTENTS                                       ii

LIST OF AUTHORITIES                                     iii

REQUEST FOR ORAL ARGUMENT                               2

STATEMENT OF THE CASE                                   2-5

SUMMARY OF THE PROCEEDINGS                              5-9

POINTS OF ARGUMENT                                      9

SUMMARY OF THE ARGUMENT                                 9-10

ARGUMENTS AND AUTHORITIES

    POINT 1: THE APPELLANT W AS NOT GRANTED EFFECTIVE
    ASSISTANCE OF COUNSEL AS PROVIDED FOR IN THE 6 TH
    AMENDMENT OF THE U.S. CONSTITUTION.
                                                        10-15

PRAYER                                                  16

CERTIFICATE OF DELIVERY                                 17

CERTIFICATE OF COMPLIANCE                               18




                              ii
                          LIST OF AUTHORITIES

Cases

Celestine v. Blackburn, 750 F.2d 353, 356 (5 th Cir. 1984)           13

Mooney v. State, 817 S.W .2d 693, 697 (Tex. Crim. App. 1991)         10, 11

Smith v. State, 894 S.W .2d 876 (Tex. Ct. App. - Amarillo [1995]).   13, 14

Strickland v. Washington, 466 U.S. 668 (1984)                        10,11,

                                                                     12,13,

                                                                     15

Wilkerson v. Collins, 950 F.2d 1054, 1065 (5 th Cir. 1992)           13
Will. v. State, 798 S.W .2d 368, 370 (Tex. App.--Beaumont 1990)   13

Winn v. State, 871 S.W .2d 756 (Tex. App.- Corpus Christi [1993])    12

Rules and Statutes




                                         iii
                              No. 01-15-00042-CR

                      IN THE COURT OF APPEALS
               FOR THE FIRST SUPREME JUDICIAL DISTRICT
                        OF TEXAS, AT HOUSTON
                      ***********************************

                          MICHAEL BRENT BROWN,

                                                     Appellant,

                                         V.

                            THE STATE OF TEXAS,

                                                     Appellee,

                         ***********************************

           FROM THE DISTRICT COURT OF ORANGE COUNTY
    260 TH AND 163 RD JUDICIAL DISTRICTS, CAUSE NO. B-140,443-R
HONORABLE BUDDIE J. HAHN AND DENNIS POW ELL, JUDGES PRESIDING

                         ***********************************

                     APPELLANT'S BRIEF

                         ***********************************

TO THE HONORABLE JUDGES OF THE FIRST COURT OF APPEALS:

      Appellant, MICHAEL BRENT BROW N, Defendant in Cause Number B-

140,443-R in the 260 TH District Court and 163 RD District Court of Orange County,

Texas does respectfully submit this brief to appeal the conviction and sentence

entered against him in this matter by the Appellee, THE STATE OF TEXAS. For the




                                         1
purpose of judicial economy Appellant presents this combined brief for both causes

of action.

      For the Convenience of the Court, reference to the Parties is by "Appellant"

and "Appellee."

                   REQUEST FOR ORAL ARGUMENT

      Appellant requests oral argument in the event that this Court of Appeals feels

that oral argument would further aid them in their determination.

                       STATEMENT OF THE CASE

      Appellant, MICHAEL BRENT BROW N, was charged in Cause number B-

140,443-R with the offense of Possession of a Controlled Substance in that, on or

about March 18, 2014, and before the presentment of this indictment, in the County

and State aforesaid, did then and there intentionally and knowingly possess a

controlled substance, to wit: Amphetamine, in an amount by aggregate weight

including adulterants and dilutants, of one gram or more but less than four grams

      And the Grand Jurors aforesaid, upon their oaths aforesaid, do further present

that prior to the commission of the aforesaid offense by the MICHAEL BRENT

BROW N, to wit: on March 13, 1986, in the 163 RD District Court of Orange County,

Texas, in cause number B-850245 on the docket of said Court, the said MICHAEL

BRENT BROW N, under the name of Michael Brent Brown, was duly and legally

convicted in said last named court of a felony, to wit: Delivery of a Controlled



                                         2
Substance, upon an indictment then legally pending in said last named court and of

which said court had jurisdiction; and said conviction was a final conviction and was

a conviction for an offense committed by the said MICHAEL BRENT BROW N, prior

to the commission of the offense hereinbefore charged against him as set forth in the

first paragraph hereof;

      And the Grand Jurors aforesaid do further present that prior to the commission

of the aforesaid offense by the said MICHAEL BRENT BROW N, to wit: September

1, 1977, in the 128TH District Court of Orange County, Texas, in cause number A-

9095 on the docket of said court, the said MICHAEL BRENT BROW N, under the

name of Michael B. Brown, was duly and legally convicted in the same named court

of a felony, to wit: Aggravated Rape, upon an indictment then legally pending in the

last named court and of which said court had jurisdiction; and said conviction was

a final conviction and was a conviction for an offense by the said MICHAEL BRENT

BROW N prior to the commission and conviction of the offense hereinbefore charged

against him in the second paragraph hereof, and said conviction set for the in this

paragraph was prior to the commission of the offense set forth in the first paragraph

hereof

against the peace and dignity of the State.

      On September 26, 2014, there was an announcement for the Appellant to

announce what he wanted to do in the presentence. (Supp. R.R. I) The case was

reset in order for some investigation to be done on an affidavit from a third party who


                                          3
was claiming possession of the drugs involved in the case. (Supp. R.R. I, pp. 4-5)

The parties were reconvened on October 10, 2014 where it was discussed that the

charge without enhancements carried a punishment of 2-10 years in prison. (Supp.

II, pp. 4-6) W ith enhancements, the Appellant faced a punishment range of 25-99

years or life in prison for the offense charged. (Supp. II, pp 6-8). There was a plea

bargain offer of 5 years imprisonment in TDC offered to the Appellant which he

rejected. (Supp. R.R. II, pp. 8-9).

      On October 31, 2014, the 260 TH District Court heard the Appellant's plea of

guilty to the offense of Possession of a Controlled Substance. (R.R. II, pp. 4). The

Court additionally took the Appellants pleas of true to the enhancement paragraphs.

(R.R. II, pp. 4-5).    The Court then admonished the Appellant of the range of

punishment being a term of 25 to 99 or life imprisonment. (R.R. II, pp. 6, 8). It was

an open plea and reset for a contested sentencing. (R.R. II, pp. 6-7) The court found

the Appellant guilty on October 31, 2014 and recessed the matter to get a

Presentence Investigation Report from the probation department. (R.R III, pp.8-9).

      The punishment phase of the trial then went forward on December 11, 2014.

(R.R. III). The Court assessed punishment at life imprisonment in the Texas

Department of Criminal Justice-Institutional Division.    (R.R. III, pp. 63-64). On

December 16, 2014, the Court signed the judgment sentencing the Appellant to life

Imprisonment in the Texas Department of Criminal Justice- Institutional Division.

(C.R. I, pp. 26-28).


                                          4
      A Motion for New Trial was filed on December 16, 2014. (C.R. I, pp.29-31).

A hearing was held on the Motion for New Trial on February 10, 2015. (Supp. III).

The Court denied the Appellant’s Motion for New Trial on February 10, 2015. (C.R.

I, pp. 49).. On December 16, 2014 a Notice of Appeal was filed. (C.R. I, pp. 32-33).

It is from this disposition that Appellant Appeals.

                   SUMMARY OF THE PROCEEDINGS

      Appellant, MICHAEL BRENT BROW N, was charged in Cause number B-

140,443-R with the offense of Possession of a Controlled Substance in that, on or

about March 18, 2014, and before the presentment of this indictment, in the County

and State aforesaid, did then and there intentionally and knowingly possess a

controlled substance, to wit: Amphetamine, in an amount by aggregate weight

including adulterants and dilutants, of one gram or more but less than four grams.

      And the Grand Jurors aforesaid, upon their oaths aforesaid, do further present

that prior to the commission of the aforesaid offense by the MICHAEL BRENT

BROW N, to wit: on March 13, 1986, in the 163 RD District Court of Orange County,

Texas, in cause number B-850245 on the docket of said Court, the said MICHAEL

BRENT BROW N, under the name of Michael Brent Brown, was duly and legally

convicted in said last named court of a felony, to wit: Delivery of a Controlled

Substance, upon an indictment then legally pending in said last named court and of

which said court had jurisdiction; and said conviction was a final conviction and was

a conviction for an offense committed by the said MICHAEL BRENT BROW N, prior

                                          5
to the commission of the offense hereinbefore charged against him as set forth in the

first paragraph hereof;

      And the Grand Jurors aforesaid do further present that prior to the commission

of the aforesaid offense by the said MICHAEL BRENT BROW N, to wit: September

1, 1977, in the 128 TH District Court of Orange County, Texas, in cause number A-

9095 on the docket of said court, the said MICHAEL BRENT BROW N, under the

name of Michael B. Brown, was duly and legally convicted in the same named court

of a felony, to wit: Aggravated Rape, upon an indictment then legally pending in the

last named court and of which said court had jurisdiction; and said conviction was

a final conviction and was a conviction for an offense by the said MICHAEL BRENT

BROW N prior to the commission and conviction of the offense hereinbefore charged

against him in the second paragraph hereof, and said conviction set for the in this

paragraph was prior to the commission of the offense set forth in the first paragraph

hereof

against the peace and dignity of the State.

      On September 26, 2014, there was an announcement for the Appellant to

announce what he wanted to do in the presentence. (Supp. R.R. I) The case was

reset in order for some investigation to be done on an affidavit from a third party who

was claiming possession of the drugs involved in the case. (Supp. R.R. I, pp. 4-5)

The parties were reconvened on October 10, 2014 where it was discussed that the

charge without enhancements carried a punishment of 2-10 years in prison. (Supp.


                                          6
II, pp. 4-6) W ith enhancements, the Appellant faced a punishment range of 25-99

years or life in prison for the offense charged. (Supp. II, pp 6-8). There was a plea

bargain offer of 5 years imprisonment in TDC offered to the Appellant which he

rejected. (Supp. R.R. II, pp. 8-9).

      On October 31, 2014, the 260 TH District Court heard the Appellant's plea of

guilty to the offense of Possession of a Controlled Substance. (R.R. II, pp. 4). The

Court additionally took the Appellants pleas of true to the enhancement paragraphs.

(R.R. II, pp. 4-5).   The Court then admonished the Appellant of the range of

punishment being a term of 25 to 99 or life imprisonment. (R.R. II, pp. 6, 8). It was

an open plea and reset for a contested sentencing. (R.R. II, pp. 6-7) The court found

the Appellant guilty on October 31, 2014l and recessed the matter to get a

Presentence Investigation Report from the probation department. (R.R III, pp.8-9).

      The punishment phase of the trial then went forward on December 11, 2014.

(R.R. III). After much discussion, the Appellant turned down a cap of 60 years in

order to be able to have the right to appeal his sentence. (R.R. III, pp. 4-7). There

were simply three witnesses to testify at the sentencing phase of the trial. The state

introduced different recordings from the jail of phone calls and visits with the

Appellant discussing the drugs he was charged with and getting people to take the

charges. (R.R. IV, Exhibit 3).

      Michael Brent Brown had been on parole for 19 years before this charge had

arisen. (R.R. III, pp.16). During his time on parole, Mr. Brown had not failed any


                                          7
urinalysis tests and worked mainly in the plants doing construction. (R.R. III, pp. 16).

The Appellant admitted he was selling synthetic marijuana. (R.R. III, pp. 24-25). He

supported his girlfriend’s drug habit by selling drugs. (R.R. III, pp. 32-33). Mr. Brown

was trying to get someone else to admit whose drugs the drugs were because they

were not his drugs and the whole thing backfired on him. (R.R. III, pp. 43-44). He just

knew he needed statements that the drugs were someone else’s drugs. (R.R. III, pp.

47).

       Essie Bellfield had known Mr. Brown since he was a little boy. (R.R. III, pp.

49). He was helping her around the house picking up things and with her

decorations. (R.R. III, pp. 49-50). There were things for Michael Brown to do at the

church. (R.R. III, pp. 50). Mr. Brown could have been an asset to the community if

he was given an opportunity to be placed on probation. (R.R. III, pp. 51-52).

       The state argued for a harsh sentence on the upper range of the scale. (R.R.

III, pp. 56). The Appellant’s counsel incorrectly argued that the adulterants and

dilutants in the drugs should bring the offense down to a state jail offense. (R.R. III,

pp. 56-57). The Court let counsel know that this argument made no sense. (R.R. III,

pp. 58).

       The Court assessed punishment at life imprisonment in the Texas Department

of Criminal Justice- Institutional Division. (R.R. III, pp. 63-64). On December 16,

2014, the Court signed the judgment sentencing the Appellant to life Imprisonment




                                           8
in the Texas Department of Criminal Justice- Institutional Division. (C.R. I, pp. 26-

28).

       A Motion for New Trial was filed on December 16, 2014. (C.R. I, pp.29-31).

A hearing was held on the Motion for New Trial on February 10, 2015. (Supp. III).

The Appellant had been given the advice by counsel prior to his plea that he could

argue adulterants and dilutants at sentencing to bring the range of punishment down

to a state jail. (Supp. R.R. III, pp. 6-8). If he had not believed he could make this

argument, he would not have pled guilty. (Supp. R.R. III, pp. 8).

       The Court denied the Appellant’s Motion for New Trial on February 10, 2015.

(C.R. I, pp. 49).. On December 16, 2014 a Notice of Appeal was filed. (C.R. I, pp.

32-33). It is from this disposition that Appellant Appeals.

                          POINTS OF ARGUMENT

       POINT 1: THE APPELLANT WAS NOT GRANTED EFFECTIVE
       ASSISTANCE OF COUNSEL AS PROVIDED FOR IN THE 6 TH
       AMENDMENT OF THE U.S. CONSTITUTION.

                     SUMMARY OF THE ARGUMENT

       Appellant complains of one thing upon appeal. The Appellant was granted

ineffective assistance of counsel. In this case trial counsel had his client to plea to

a case involving a range of punishment of 25 to 99 or life. But the Appellant was

given the idea if he did that his lawyer could get the range of punishment changed

by arguing the issue of adulterants and dilutants. It was obvious from the record that



                                          9
Counsel thought he could do this and that the Appellant thought he could do this. He

would not have pled if he had not thought this was a possibility. He was given bad

advice plain and simple. He had a right to effective assistance of counsel and did not

get it in this matter.

                         ARGUMENT AND AUTHORITIES

       POINT 1: THE APPELLANT WAS NOT GRANTED EFFECTIVE
       ASSISTANCE OF COUNSEL AS PROVIDED FOR IN THE 6 TH
       AMENDMENT OF THE U.S. CONSTITUTION.

       Appellant would show the Court that Appellant did not have effective

assistance of counsel at trial as is provided for in the 6 th Amendment of the U.S.

Constitution. Appellant retained W illiam Marcus W ilkerson Campbell as his attorney

in September of 2014. (C.R. I, pp. 8). Mr. W illiam Marcus W ilkerson represented

Mr. Brown throughout the trial. (RR. II-III). It was on appeal that present counsel

took over. (C.R. p. 4; R.R. III, pp. 65; R.R. Supp. R.R. III).

       The standard for reviewing a claim of ineffectiveness of counsel was set out

by the United States Supreme Court in Strickland v. Washington, 466 U.S. 668

(1984). The Court stated the Appellant must prove: (1) that counsel's performance

was deficient; and (2) that this deficient performance prejudiced his defense. (466

U.S. at 687 [1984]).

       To meet the first prong of the test in Strickland, the Appellant must show that

there was a deficiency in the counsel's performance. In Mooney v. State, the Court

of Criminal Appeals required the appellant's allegation to demonstrate how counsel

                                          10
erred. 817 S.W .2d 693, 697 (Tex. Crim. App. 1991). In Mooney, the Court found

the appellant had not demonstrated in what ways counsel had erred in preparation,

presentation, and investigation. id. at 697.

      On October 31, 2014, the Court heard the Appellant's plea of guilty to the

offense of Possession of a Controlled Substance and true to the two enhancement

allegations before recessing the matter for a contested sentencing. (R.R. II, pp. 4-6).

The sentencing phase of the trial commenced on December 11, 2014. (R.R. III).

      To meet the first prong of the test in Strickland, the Appellant must show that

there was a deficiency in the counsel's performance. In Mooney v. State, the Court

of Criminal Appeals required the appellant's allegation to demonstrate how counsel

erred. 817 S.W .2d 693, 697 (Tex. Crim. App. 1991). In Mooney, the Court found

the appellant's allegation hadn't demonstrated in what ways counsel had erred in

preparation, presentation, and investigation. id. at 697.

      A reasonably prudent attorney would have learned the range of punishment

and the law on how to argue that range of punishment. Obviously, W illiam Marcus

W ilkerson thought he could argue for a state jail punishment on a 25 to 99 or life

imprisonment case. (R.R. III, pp. 56-58). Even the court told counsel if that was true

then he is not guilty of what he pled to. (R.R. III, pp.57). This is what the Appellant

expected that he could do if he pled guilty. (Supp. R.R. III, pp. 6-7). This was the

advice he obtained from counsel. It is undisputable. He was told they could argue

that the weight of the drugs was from fillers which could bring the offense down to

                                          11
a state jail offense. (Supp. R.R. III, pp. 6-7). If he had not thought he had a chance

to try and reduce the sentence he would not have pled guilty. (Supp. R.R. III, pp. 8).

       This is definitely harmful error and should be reversible. Mr. W illiam Marcus

W ilkerson should have properly prepared and known the law on the issue of

sentencing during this case. Mr. Brown would have been entitled to a new trial with

someone who is properly prepared to advise him on the law in this the matter so he

can make a knowing and voluntary entering of any decision he makes. In Winn v.

State, the Court of Appeals determined that counsel was ineffective for failing to

procure expert medical testimony that was consistent with the defense theory of

suicide. 871 S.W.2d 756 (Tex. App.- Corpus Christi [1993]).

       The facts are simple here. All defendants are entitled to be given competent

advice by counsel who know the law on a subject they have investigated and

prepared their case for trial. This didn’t occur in this case. Counsel was not prepared

on the issue of sentencing and in fact gave the Appellant inaccurate advice on the

law to get him to plead guilty. The case was set for a jury trial and the Appellant had

wanted a jury trial up until this point. But thinking he could get a chance to reduce

his sentence by arguing adulterants and dilutants at sentencing, he pled guilty.

(Supp. R.R. III, pp. 6-8). He was informed that if this occurred, he would be looking

at a state jail felony. (Supp. R.R. III, pp. 8-9).

       W hen he realized he advised the Appellant incorrectly, there is nothing in the

record that shows that he attempted to stop the proceedings and make the court

                                            12
aware of the situation. (Supp. R.R. III). If the Appellant had been allowed the

opportunity to withdraw his plea at this time due to the incorrect advice, this could

have been avoided. But that didn’t occur. It is clear that the Court thought Counsel

was making an absurd argument. (R.R. III, pp. 56-58). Counsel should have

attempted to fix his error. Instead it just got worse and the Appellant ended up with

a life sentence. It couldn’t get much worse. Counsel's failure to properly advise the

Appellant on      this matter greatly hindered the Appellant taking away the real

voluntary nature of his plea in this matter and this led to harmful error and was such

deficient performance as to meet the first prong set forth in Strickland.

         In the years since the Strickland decision, Texas courts have defined the

scope of the definition in Strickland. This Court in Williams v. State stated that the

Appellant is required to show that but for counsel's performance, the result would

have been different. 798 S.W .2d 368, 370 (Tex. App.--Beaumont 1990) citing

Strickland, 466 U.S. at 687 (1984). In addition the Fifth Circuit stated an appellant

cannot "simply allege but must 'affirmatively prove' prejudice."       Wilkerson v.

Collins, 950 F.2d 1054, 1065 (5th Cir. 1992) citing Celestine v. Blackburn, 750
F.2d 353, 356 (5th Cir. 1984).

         Any defendant is entitled to a defense put on that is adequately investigated

and presented. This notion is basic to the notion that defendant is entitled to a fair

trial.   More and more courts are finding ineffective assistance of counsel where

there is a clear lack of preparation or investigation. The Court in Smith v. State,

                                           13
found ineffective assistance of counsel where counsel failed to interview or present

witnesses to the events resulting in the charges. 894 S.W .2d 876 (Tex. Ct. App. -

Amarillo [1995]).   The Appellant's case was not properly presented. Mr. W illiam

Marcus W ilkerson did not properly advise the Appellant of the law on sentencing so

that he could make his decision on which way to proceed knowingly. This made his

plea involuntary. The State should not benefit from the ineffective counsel the

Appellant was given.

      The sentencing facing the Appellant in this matter was 25 -99 or life

imprisonment. There was no way around that. For counsel to lead the Appellant into

thinking he could get the punishment range down from this range is just ineffective.

It rises to the level of making the Appellant’s plea involuntary. He went into the plea

thinking that even though the Court told him the range of punishment, his counsel,

who is supposed to be able to rely on, is telling him, we can argue for lesser time so

plea. And that is wrong advice. It is obvious by the tongue lashing given to the

defense counsel by the Court during sentencing. This is what Counsel was

attempting to do. He couldn’t have been more wrong and advised the Appellant

more incorrectly. Because of this, the Appellant did not understand the

consequences of his plea. And there is no doubt that the Appellant had ineffective

representation. The Appellant has made his prima facie showing that he did not

understand the consequences of his plea.




                                          14
      There is a reasonable probability that, but for this omission, the result would

have been different as provided for in Strickland. 446 U.S. 668, 687 (1984). This

omission prejudiced the Appellant. This matter should be sent back for a complete

new trial.




                                         15
                                   PRAYER

      W HEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that

the Honorable First Court of Appeals reverse the decision of the 260 TH and 163 RD

Judicial District Courts of Orange County and order that the sentence be vacated

and a new trial be granted.

                                             Respectfully submitted,



                                             /s/ Christine R. Brown-Zeto
                                             CHRISTINE R. BROWN-ZETO
                                             Attorney at Law
                                             1107 Green Avenue
                                             Orange, Texas 77630
                                             Telephone: (409) 886-8558
                                             Telecopier: (409) 883-6523
                                             State Bar # 03102200
                                             Attorney for Appellant
                                             crbrownzeto@sbcglobal.net




                                        16
                       CERTIFICATE OF DELIVERY

      This is to certify that a true and correct copy of the above and foregoing

"Appellant's Brief" was this day hand delivered, mailed postage pre-paid or

transmitted via telecopier (fax) to Krispin W alker, Orange District Attorney's Office,

Orange County Courthouse, 801 Division St., Orange, Texas 77630, Attorney of

record for Appellee.

      SIGNED this 22 ND day of June, 2015.



                                               /s/ Christine R. Brown-Zeto
                                               CHRISTINE R. BROWN-ZETO

                       CERTIFICATE OF DELIVERY

      This is to certify that a true and correct copy of the above and foregoing

"Appellant's Brief" was this day hand delivered, mailed postage pre-paid or

transmitted via telecopier (fax) to MICHAEL BRENT BROW N., # 1978080, Hospital

Galveston, P.O. Box 48, Substation #1, Galveston, TX 77555, Appellant in the above

referenced cause.

      SIGNED this 22 ND day of June, 2015.



                                               /s/ Christine R. Brown-Zeto
                                               CHRISTINE R. BROWN-ZETO



                                          17
                    CERTIFICATE OF COMPLIANCE

      I hereby certify that this Brief is in compliance with Appellate Rule 9.4 in that

it is does not exceed the maximum allowance of words allowed. The number of

words in this document are 4333.

      SIGNED this 22 ND day of June, 2015.



                                               /s/ Christine R. Brown-Zeto
                                               CHRISTINE R. BROWN-ZETO




                                          18